Citation Nr: 9925324	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-31 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis secondary 
to temporomandibular syndrome and/or secondary to 
postoperative sagittal split osteotomy with bilateral chronic 
otalgia.

2.  Entitlement to assignment of a rating in excess of 20 
percent for temporo-mandibular syndrome.

3.  Entitlement to assignment of a rating in excess of 10 
percent for postoperative sagittal split osteotomy with 
bilateral chronic otalgia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
July 1984.

This matter arises from May 1997 and August 1997 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In May 1997, 
the RO granted service connection for a bilateral split 
osteotomy with mandibular advancement, including 
temporomandibular joint (TMJ) disorder, and assigned a 10 
percent rating , effective September 16, 1992, and also 
denied entitlement to service connection for sinusitis.  A 
notice of disagreement was received in May 1997.  The RO 
issued a statement of the case with regard to the assigned 
rating issue in July 1997.  In August 1997, the RO issued 
another rating decision which denied service connection for 
sinusitis and an ear condition, both as secondary to the 
service-connected bilateral split osteotomy.  In September 
1997, the veteran perfected an appeal of the assignment of 
the 10 percent rating.  In her substantive appeal, she also 
noted her disagreement with the denial of service connection 
for sinusitis and an ear condition.  

In March 1998, the RO granted effectively granted service 
connection for the ear condition; the RO established two 
separate disabilities for rating purposes: postoperative 
sagittal split osteotomy with bilateral chronic otalgia and 
temporomandibular syndrome.  The RO assigned a separate 10 
percent rating for each disability effective from May 22, 
1997.  In March 1998, a statement of the case was issued on 
the sinusitis claim, and a substantive appeal was received in 
April 1998. 

In June 1998, prior to referring this case to the Board of 
Veterans' Appeals (Board), the RO increased the rating 
assigned to the postoperative sagittal split osteotomy with 
mandibular advancement temporomandibular syndrome from 10 
percent to 20 percent effective temporomandibular syndrome to 
20 percent.  As the veteran is presumed to seek the highest 
possible rating for her disabilities, the ratings assigned to 
each disability remain in controversy.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Moreover, as the veteran 
substantively appealed her rating prior to the RO's 
assignment of separate ratings, the Board will proceed with 
appellate review of the ratings from their original effective 
dates. 

The Board notes that in her substantive appeal of September 
1997, the veteran requested a hearing before the Board 
sitting at St. Louis, Missouri.  However, in March 1999 she 
withdrew, in writing, her request for a hearing before the 
Board.  See 38 C.F.R. § 20.704 (1998). 

In the April 1998 substantive appeal, the veteran stated that 
no action had been taken on her headache claim.  It appears 
that the sinusitis claim has been viewed by the RO as 
including headaches related to sinusitis.  However, his 
matter is referred to the RO for clarification and any 
necessary action. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between sinusitis 
and the veteran's military service, nor is there medical 
evidence of a nexus between sinusitis and her service-
connected temporomandibular syndrome or her service-connected 
postoperative sagittal split osteotomy with bilateral chronic 
otalgia.  

2.  During all pertinent time periods, the veteran's 
originally described service-connected bilateral sagittal 
split osteotomy with mandibular advancement including 
bilateral temporomandibular joint disorder and his currently 
described temporomandibular syndrome have not been productive 
of limitation of motion more severe than to approximately 30 
millimeters (mm) with crepitus as manifested by popping and 
cracking sounds of the temporomandibular joints.

3.  The veteran's service-connected postoperative sagittal 
split osteotomy with bilateral chronic otalgia is productive 
of residual fibrosis in the area as characterized by pain in 
the ears without active inflammation.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).
 
2.  The schedular criteria for entitlement to a disability 
evaluation in excess of 10 percent for postoperative sagittal 
split osteotomy with mandibular advancement temporomandibular 
joint syndrome prior to January 18, 1994, and in excess of 20 
percent from January 18, 1994, to May 22, 1997, have not been 
met;  the schedular criteria for entitlement to a disability 
evaluation in excess of 20 percent for temporomandibular 
syndrome from May 22, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.150, Diagnostic Code 
9905 (1992 & 1998).

3.  The schedular criteria for entitlement to a disability 
evaluation in excess of 10 percent for postoperative sagittal 
split osteotomy with bilateral chronic otalgia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6299-6200 (1997); 38 C.F.R. § 4.87, 
Diagnostic Code 6299-6200 (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sinusitis

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for disability shown to be proximately due to or the result 
of a service-connected disorder, including by means of 
aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet.App. 439, 448-449 (1995).

However, as with all claims for VA benefits, the claimant is 
charged with the initial task of presenting a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined by the United States Court of Appeals for 
Veterans Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  "[W]here 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  To the extent that the veteran's 
claim is also being advanced on the theory of secondary 
service connection under 38 C.F.R. § 3.310 and the Court's 
holding in Allen v. Brown, 7 Vet.App. 439 (1995), the Board 
emphasizes that medical evidence of causation is also 
necessary to well-ground a secondary service connection 
claim.  See generally Reiber v. Brown, 7 Vet.App. 513 (1995). 

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the present case, the Board notes that private medical 
records in the claims file show treatment in June 1995 and 
January 1996 for sinusitis and a VA examination report of 
August 1997 reflects a diagnosis of chronic allergic or 
vasomotor rhinitis.  The VA examiner further stated that the 
veteran had an episode of acute sinusitis without evidence of 
chronic sinus congestion.  VA outpatient clinical notes of 
February and March 1998 include diagnoses of chronic 
sinusitis although a computerized axial tomography (CT) scan 
was normal.  Thus, for purposes of determining the well-
groundedness of the veteran's claim, the Board proceeds on 
the basis that the threshold requirement of a medical 
diagnosis of current disability has been met with the 
diagnoses of chronic sinusitis.  

However, notwithstanding a current diagnosis, the claim must 
still be viewed as not well-grounded as there is no medical 
evidence of a nexus between sinusitis and the veteran's 
military service or between the sinusitis and the veteran's 
service-connected temporomandibular syndrome and/or 
postoperative sagittal split osteotomy and her sinus 
condition.  To the extent that the veteran claims that she 
developed sinusitis as a result of the 1982 surgery during 
service, there is no medical evidence of a continuity of 
sinusitis symptomatology from that time to link the disorder 
to the 1982 surgery.  To the extent that her claim is being 
advanced on the theory of secondary service connection under 
38 C.F.R. § 3.310, there is also no medical evidence of a 
link to any service-connected disability. 

In fact, there is medical evidence against either direct 
incurrence or secondary service connection in the form of a 
VA examination report of August 1997.  The VA examiner 
offered an opinion that there was no relationship between the 
veteran's rhinitis and mandibular surgery, or 
temporomandibular syndrome, and no relationships between 
episodes of acute sinusitis and the veteran's service-
connected disabilities.  The only evidence of record 
suggesting a causal connection between sinusitis and either 
the 1982 surgery or the veteran's service-connected 
disabilities is her own statements and testimony.  However, 
as a lay person, she is not competent to offer a medical 
diagnosis or opinion regarding the etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Moreover, 
despite her hearing testimony of February 1998 that a VA 
physician told her "everything was related [to the 
mandibular surgery]," there is no such evidence in the 
record.  Rather, the VA physician she referred to was the VA 
examiner of August 1997 who found no relationship between the 
surgery and sinusitis. 

Accordingly, without competent evidence (that is, medical 
evidence) suggesting a nexus between sinusitis and the 
veteran's military service or a service-connected disability, 
the claim must be viewed as not well-grounded.  38 U.S.C.A. 
§ 5107(a). 

With respect to the veteran's claim for service connection 
for sinusitis, the Board is aware of no circumstance in this 
matter which would constitute notice to VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the veteran's claim for 
service connection denied herein.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  Moreover, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete her application for service 
connection for the claimed disability.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

In reaching this determination, the Board recognizes that the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded claim analysis."  See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

II. Claims for Higher Disability Ratings.

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for the increased 
ratings are well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
claims file, the Board further finds that the duty to assist 
the veteran has been met and that the record as it stands 
allows for an equitable determination of the veteran's 
appeal.  38 U.S.C.A. § 5107(a). 

Since this is an appeal from an initial grant of service 
connection and originally assigned evaluation, separate 
evaluations may be assigned for separate time periods that 
are under evaluation.  That is, in accordance with a recent 
decision from the Court, since this claimant timely perfected 
her appeal of an initial evaluation, appellate review must 
consider the applicability of "staged ratings" based upon 
the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Although the appeal began as a claim for a higher initial 
rating for service-connected disability which the RO 
initially described as bilateral sagittal split osteotomy 
with mandibular advancement including bilateral 
temporomandibular joint disorder, during the course of the 
appeal the RO (for rating purposes) divided this disability 
into two separate disabilities effective May 22, 1997.  The 
most recent rating decision in June 1998 further shows that 
the RO increased the disability evaluations for the initially 
described disability as well as the two separately described 
disabilities.  Thus, with regard to the disability initially 
described as postoperative sagittal split osteotomy with 
mandibular advancement temporomandibular joint syndrome, the 
Board must consider whether an evaluation in excess of 10 
percent is warranted from September 16, 1992, to January 18, 
1994, and whether a rating in excess of 20 percent is 
warranted for the period from January 18, 1994, to May 22, 
1997.  for and in excess of 20 percent from January 1994 for 
temporomandibular syndrome and in excess of 10 percent for 
post- operative sagittal split osteotomy with bilateral 
chronic otalgia from May 1997. 

In assessing the veteran's disabilities, the Board reviews 
the evaluations as determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. §  4.7.

As noted in the introduction, the veteran was originally 
granted service connection for bilateral sagittal split 
osteotomy with mandibular advancement, including bilateral 
TMJ disorder, effective September 16, 1992.  She was assigned 
a 10 percent rating, with which she disagreed.  In March 
1998, the RO assigned separate ratings pursuant to a hearing 
officer's decision, which was based upon the Court's holding 
in Esteban v. Brown, 6 Vet. App. 259 (1994).  The hearing 
officer noted that the veteran's ear pain was a complication 
of the osteotomy and constituted a separate disability from 
the temporomandibular syndrome which interfered with a 
masticatory function.

In June 1998, the rating assigned to the previous single 
disability of sagittal split osteotomy with mandibular 
advancement including bilateral TMJ disorder, was increased 
to 20 percent effective from January 18, 1994.  The increase 
was based upon a revision of the regulations governing the 
rating criteria for the TM joint, which became effective 
January 18, 1994.  The RO also assigned a 20 percent rating 
to the veteran's temporomandibular syndrome, effective from 
May 21, 1997, the date separate ratings were assigned. 

Service medical records reveal that in April 1982, the 
veteran had surgery to correct a malocclusion and an 
exostosis of her right mandible.  The procedure was a 
sagittal split osteotomy with mandibular advancement.  She 
was granted service connection for a TMJ disorder as a 
residual of the surgery effective from September 16, 1992.  
Private medical records show that the veteran sought 
treatment in August 1991 for pain with chewing and an 
associated bilateral clicking and popping sound in her jaw.  
Her diagnosis was internal derangement of both TM joints, as 
confirmed by arthrography.  She underwent further surgery in 
November 1991 in the form of bilateral TM joint 
arthroplasties with eminectomy, meniscoplasty, and 
condlyotomy.  The oral surgeon's notes from November 1992 
indicated that the veteran had occasional discomfort in the 
left TMJ, with complete absence of crepitus.  The range of 
motion was approximately 36 millimeters (mm) from incisive 
edge to incisive edge bilaterally.  The surgeon noted that 
the veteran was progressing well postoperatively without 
complication.  

A February 1993 medical evaluation of the veteran for the 
Army Reserves indicated that she had "moderate restriction 
of jaw opening (2  TMJ surgery)."  The physician noted that 
the veteran continued to improve and he expected the 
restriction to resolve over the next 2 years.  

A September 1994 VA outpatient note reflected the veteran's 
complaint of left ear pain and a diagnosis of TMJ syndrome.  
Subsequent VA outpatient notes from February through June 
1998 show that the veteran continued to have crepitus in her 
TM joints but her pain was better.  She was evaluated for an 
appliance in the dental clinic for TMJ support.  

The veteran was afforded a VA examination in April 1997.  She 
complained of pain when opening her jaw, pain in both TM 
joints, earaches, temporal pain, and difficulty chewing.  The 
physical examination revealed bilateral TMJ dysfunction with 
noticeable clicking and crepitus.  There was limited jaw 
opening due to pain.  The examiner reported a diagnosis of 
bilateral TMJ dysfunction and pain; limited opening and 
posterior maxillary excess on the right maxilla with 
inadequate space to fabricate a denture.  

The veteran was evaluated further by VA examination in August 
1997.  She complained that her ears became blocked and 
started draining shortly after her surgery in 1982.  She 
reported that she had a popping sensation in both ears when 
she blew her nose.  She stated that her hearing faded in and 
out for about a minute, up to 6 times a day.  She reported 
that she had constant pain in her TM joints that was worse 
with talking and eating.  She complained that her speech was 
affected in that she had difficulty in pronouncing her words 
and she spit when talking.  The examiner reported that the 
veteran had mild to moderate pain with palpation of both 
auricles and TM joints.  Both tympanic membranes were clear 
without erythema and both mastoids were normal.  There was a 
mild fluid collection behind the right ear related to nasal 
congestion.  There was no evidence of active ear disease.  An 
X-ray of the mandible showed surgical changes on the right 
but was otherwise normal.  The examiner reported a diagnosis 
of bilateral ear pain secondary to previous TMJ surgery with 
mild to moderate disability.  There was no crepitus over the 
TM joint and no active inflammation in the area.  The 
cracking and popping sensation that the veteran experienced 
in her ears was noted to also be related to previous surgery 
with residual fibrosis in the area.  There was no evidence of 
chronic hearing loss.  

The veteran appeared for an RO hearing in February 1998.  She 
testified that the pain and popping sound she experienced 
began right after her surgery in 1982.  She stated that the 
surgery performed in 1991 helped her for a while but now she 
was back to having headaches, popping sounds, and reduced 
hearing.  She testified that her hearing would fade for a few 
seconds after the popping sound then return.  She stated that 
she was in constant pain and sometimes returned to bed 
because of vertigo and loss of balance.  She testified that 
her eyes, ears, and nose were always running and that most of 
her pain was related to her sinus problem.  She also reported 
pain in her jaw with talking.  She said that chewing, 
talking, or yawning caused her jaw to pop, and she could not 
open her mouth very wide.  She further stated that she had 
drainage from her ears but not "real bad."  She had to 
insert her finger in her ear to feel the drainage, it never 
"pour[ed] out of the ears," and she never sought treatment 
specifically for her ears other than in 1991.  She reported 
that she did lose work because of her disability, about 3 
days in the previous month.  She testified that "Basically 
it's just the sinuses and the headaches" that have given her 
the most problems.  She reported that she was followed 
regularly in the dental clinic and was not prescribed any 
medication for her pain, but used over-the-counter pain 
relievers.

The veteran's disability initially described as postoperative 
sagittal split osteotomy with mandibular advancement 
temporomandibular joint syndrome and the more recently 
described separate disability of temporomandibular syndrome 
are evaluated pursuant to 38 C.F.R. § 4.150, Diagnostic Code 
9905.  Effective January 18, 1994, this particular code 
refers to articulation of the temporomandibular joint and 
limited motion of the inter-incisal range.  A 10 percent 
rating is warranted for limitation of motion of the inter-
incisal range from 31 to 40 mm; a 20 percent rating is 
warranted for limitation of motion of the inter-incisal range 
from 21 to 30 mm; and a 30 percent rating is warranted for 
limitation of motion from 11 to 20 mm.  

Under the regulations in effect prior to January 18, 1994, a 
10 percent rating was warranted for any definite limitation 
of temporomandibular articulation which interfered with 
mastication or speech.  A 20 percent rating was warranted for 
motion limited to 1/2 inch (12.7 mm), and a maximum 40 percent 
rating was warranted for motion limited to 1/4 inch (6.3 mm).  
38 C.F.R. § 4.150, Diagnostic Code 9905 (1992).  

Although the veteran sought treatment for her TMJ condition 
in 1991, there was no recorded range of motion at that time.  
The oral surgeon noted that the veteran had pain in her TM 
joints and found evidence of internal derangement, but there 
was no indication that her jaw motion was restricted to 1/2 
inch or more.  Rather, she had a definite interference with 
mastication as demonstrated by significant pain and 
discomfort to the TM joints bilaterally, with associated 
crepitus upon transitory movement.  A bilateral arthroplasty 
was performed in November 1991, and one year postoperative, 
the range of motion of the veteran's TM joints was reported 
as approximately 36 mm.  She was noted to be progressing 
well.  A February 1993 Army Reserve physician noted that the 
veteran's restriction was moderate but improving, and 
expected to be fully resolved in 2 years.  Accordingly, as 
there is no medical evidence to show that the veteran's 
temporomandibular articulation was limited to 1/2 inch, a 
rating in excess of 10 percent is not warranted prior to 
January 18, 1994.

With regard to the period of time from September 18, 1994, 
the Board likewise finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the disability as originally described or as 
separated described as temporomandibular syndrome effective 
May 22, 1997.  There is no record of treatment for the 
veteran's condition between 1993 and 1997, with the exception 
of a September 1994 diagnosis of TMJ syndrome represented by 
complaints of pain in the left ear.  While the VA examiner of 
April 1997 reported some limitation of motion due to pain, 
and the veteran testified in February 1998 that she could not 
fully open her mouth, the evidence of record does not suggest 
any worsening in her inter-incisal range of motion to less 
than 36 mm.  Indeed, the VA outpatient notes of February 
through June 1998 noted only some crepitus in the TM joints.  
There was no evidence of restricted motion. 

As already noted, effective May 22, 1997, the veteran's 
disability was redescribed as two separate disabilities.  The 
newly described temporomandibular syndrome has been addressed 
in the foregoing discussion.  With respect to the other newly 
described disability, postoperative sagittal split osteotomy 
with bilateral chronic otalgia, a 10 percent rating was 
assigned pursuant to 38 C.F.R. § 4.87a, Diagnostic Code 6299-
6200, effective from May 22, 1997.  Diagnostic Code 6200 
refers to chronic otitis media, suppurative.  The veteran's 
otalgia is rated by analogy to chronic otitis media as the 
symptomatology is similar.  See 38 C.F.R. § 4.20.  The Board 
notes that the veteran has been assigned the maximum 
schedular rating available under this particular code for 
bilateral ear pain.  The record reflects the veteran's 
repeated complaints of ear pain without any medical evidence 
of an active inflammatory process.  While she testified in 
February 1998 that she had drainage in her ear, she 
acknowledged that she had to stick her finger in her ear to 
feel it.  She stated that drainage was not a significant 
problem.  She also complained of intermittent reduction in 
hearing when she had popping in her ears but there is no 
medical evidence of acute hearing loss.  Accordingly, as the 
veteran is assigned the maximum schedular rating available 
for her ear pain and there is no evidence of hearing loss to 
warrant application of a different diagnostic code, an 
increased rating is not warranted.  

The Board notes that although the regulations governing the 
schedular criteria for rating diseases of the ear and other 
sense organs (38 C.F.R. § 4.85-4.87a), were revised effective 
10 June 1999, (See 64 Fed. Reg. 25202-25210 (May 11, 1999)), 
there is no significant change that would affect the 
veteran's assigned rating.  Thus, as no one version is more 
favorable to the veteran, there is no prejudice to the 
veteran in failing to remand the claim for consideration by 
the agency of original jurisdiction or for the issuance of a 
supplemental statement of the case.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

Furthermore, the Board notes that there is no indication of 
record that the veteran's ear disability is so unusual or 
exceptional as to render inadequate the regular schedular 
standards.  Although the veteran has asserted that she has 
lost 3 days of work in the past month due to her service-
connected disability, there is no objective evidence of 
record to show marked interference with employment (i.e., 
beyond that contemplated by the assigned evaluation).  Thus, 
Board finds that there is no basis for consideration of an 
extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

With respect to the veteran's complaints of pain, the Board 
notes that while 38 C.F.R. §§ 4.40 and 4.45 are for 
application here, the evidence does not show additional 
functional loss due to pain, weakness, fatigue or 
incoordination which would warrant a disability evaluation in 
excess of 20 percent.  See Deluca v. Brown 8 Vet.App. 202 
(1995).  A VA examination report addendum dated in April 1998 
does refer to pain on opening and lateral excursion right and 
left, but no additional functional loss was reported. 

With regard to the increased rating issues, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to permit favorable determinations 
with regard to either issue during any of the pertinent time 
periods which have been considered. 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

